CHARLES J. SCHUCK, Judge.
On July 2, 1942, state road commission truck no. 138-27 crashed into the rear of the automobile of one O. L. Harvey, of Henshaw, West Virginia, while the said automobile was stopped on the highway near Cabin Creek, in Kanawha county, seriously injuring the automobile in question and causing damages in the amount of $252.25. From the record as submitted for our consideration the accident was caused by wet brakes on the truck and which by reason of their condition failed to hold and operate properly thereby causing the truck to crash into the automobile of said Harvey, as herein stated.
The state road commission agrees to an award in the amount of the said damages and this action is concurred in and approved by the assistant attorney general.
The then owner of the automobile, O. L. Harvey, has since transferred and assigned all of his rights and interest in any award to the Valley Motor Sales Company of Charleston, West Virginia, as shown by a copy of the assignment filed in the record before this court.
We, therefore, are of the opinion that an award should be made and recommend accordingly that an award of two hundred fifty-two dollars and twenty-five cents ($252.25) be made to the Valley Motor Sales Company of Charleston, West Virginia, as the assignee of the said O. L. Harvey.